Citation Nr: 0200244	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-16 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder to include asthma and chronic 
obstructive pulmonary disease (COPD).

2.  Entitlement to an increased (compensable) rating for 
residuals of right knee dislocation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 until 
February 1986.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a January 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In an unappealed May 1992 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for respiratory disorders characterized as 
asthma and COPD.

3.  The evidence added to the record subsequent to the May 
1992 rating decision, when viewed in the context of the 
entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran's right knee disability is currently 
productive of subjective complaints of stiffness, pain and 
constant swelling as well as objective findings of crepitus 
with flexion to 85 degrees limited by sensation of tightness 
and discomfort, normal gait, and intact ligament function and 
stable joints, with no sign of inflammation or local 
tenderness.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision denying entitlement to 
service connection for respiratory disorders characterized as 
asthma and COPD, is final.  38 U.S.C.A. §§ 5103A, 5107(b), 
7105 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 20.302, 20.1104 (2001).  

2.  The evidence received subsequent to the May 1992 rating 
decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for a respiratory disorder have not been met.  
38 U.S.C.A. §§ 5108, 5103A, 5107(b), 7105 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001). 

3.  The schedular criteria for entitlement to a 10 percent 
disability evaluation for residuals of right knee dislocation 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. § 3.321, Part 4, including §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence:  Respiratory Disorder

The veteran essentially requests that the Board reopen his 
claim of entitlement for service connection for a respiratory 
disorder on the basis that he has submitted new and material 
evidence.  The veteran's claim of service connection for this 
disorder 
dates back to March of 1989.  Since this time, the issue has 
been considered and denied by the RO on multiple occasions, 
and was also the subject of a December 1990 Board decision.  
In a May 1992 rating decision, the RO denied the veteran's 
request to reopen his claim of service connection for a 
respiratory disorder on the basis that no new and material 
evidence had been presented.  The veteran did not appeal this 
decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

In October 1999, the veteran brought forth a new request to 
reopen his claim of service connection for a respiratory 
disorder.  This request was denied by the RO in a January 
2000 rating decision.  The veteran disagreed with this 
decision and initiated this appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001) (eliminates the concept of a well-grounded claim).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).  Implementing 
regulations for the VCAA were subsequently enacted.  The 
regulatory amendments were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The VCAA 
and the accompanying regulations redefine the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Id.  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection.  The veteran has been provided copies of 
all rating actions and was issued a supplemental statement of 
the case in August 2001 that set forth the basis for denial 
and explained the evidence necessary to substantiate the 
claim.  Under these circumstances, the Board finds that 
although the RO has not had an opportunity to apply the VCAA 
to this case, the requirements under the law essentially have 
been satisfied, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).

For the reasons discussed below, the Board finds that the 
veteran has failed to produce new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a respiratory disorder.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  The evidence missing 
at the time of the May 1992 rating decision was medical 
evidence to show that the veteran's respiratory disorder was 
incurred or aggravated during active service.  While 
additional documents have been associated with the file 
subsequent to the RO's May 1992 rating decision, the record 
still does not contain any such evidence.  Therefore, the 
evidence presented by the veteran is not so significant that 
it must be considered in order to fairly decide the merits of 
the appeal.

The evidence considered by the RO at the time of the May 1992 
rating decision consisted of the veteran's service medical 
records, and a February 1992 VA examination with an 
accompanying radiology report.  Also of record were VA 
outpatient treatment reports dated from 1986 until 1989, 
including records from the asthma clinic dated December 1986, 
March 1989 and May 1989.  Finally a transcript of the 
veteran's personal hearing conducted in July 1990 was 
associated with the claims file at the time of the last final 
rating decision in May 1992.  The RO determined that this 
evidence did not support the veteran's claim that his 
respiratory disorders were causally related to service.  

The evidence submitted by the veteran subsequent to the May 
1992 rating decision consists of a VA examination conducted 
in November 1999, as well as VA outpatient treatment reports 
dated from May 1996 until December 2000.  Additionally, a 
transcript of the veteran's personal hearing held in December 
2000 is now of record.    

The November 1999 VA examination revealed the veteran's lungs 
to be clear to auscultation and percussion, with slight 
prolongation of expiration.  The examiner did not render any 
diagnosis of asthma, COPD, or any other respiratory 
condition.  The VA outpatient treatment reports show 
treatment for asthma in May 1996 and again in December 2000.  
Neither of these reports offer an opinion as to the etiology 
of the veteran's respiratory problems.  The December 2000 
hearing transcript contains the veteran's testimony regarding 
the history of his respiratory problems, the medications he 
takes to control them, and the frequency with which he 
experiences symptoms and seeks treatment.  

Overall, the evidence submitted subsequent to the RO's May 
1992 rating decision may be "new," in that it sheds light 
on the veteran's history of symptomatology in a manner not 
demonstrated by the earlier submitted evidence.  However, 
this evidence does not bear substantially upon the specific 
matter under consideration; namely, whether the veteran's 
respiratory problems have any relation to service.  Thus, the 
newly submitted evidence is not "material," (i.e., it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim) and as such the 
criteria set forth in 38 C.F.R. § 3.156(a) for reopening a 
claim of service connection have not been met.  Accordingly, 
the Board finds that new and material evidence sufficient to 
reopen the veteran's claim for service connection for a 
respiratory disorder has not been presented.  

II.  Increased Rating:  Right Knee Dislocation

The veteran claims entitlement to an increased rating for a 
service-connected right knee dislocation, currently assigned 
a noncompensable evaluation.  Specifically, the veteran 
asserts that he suffers pain and stiffness in his right knee, 
accompanied by constant swelling.    

With respect to the VCAA and implementing regulations 
discussed above, the Board again finds that while this law 
has not been considered by the RO, there is no prejudice to 
the veteran in proceeding with this appeal, as the 
requirements for the VCAA have already been met.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In that regard, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim, and the RO 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  Moreover, 
the claims file appears to contain all relevant service 
medical records and the veteran was afforded a VA examination 
in November 1999 in connection with his right knee 
disability.  Additionally, a transcript of the veteran's 
personal hearing conducted in December 2000 is of record.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

A review of the record reveals that, in a March 1986 rating 
decision, the RO granted service connection for a right knee 
dislocation and evaluated the disability as 10 percent 
disabling from February 1986.  In a January 1988 rating 
decision, the veteran's disability evaluation was reduced to 
a noncompensable rating, effective May 1988.  Since that time 
the RO has confirmed this decision on numerous occasions, 
including the most recent determination rendered in January 
2000.  The veteran disagreed with this decision, and 
initiated this appeal.  Essentially, the veteran maintains 
that a noncompensable rating does not accurately reflect the 
level of impairment of his right knee disability.  

The veteran is presently assigned a noncompensable rating for 
a right knee dislocation, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  This Code section applies in the 
case of recurrent subluxation or lateral instability.   For 
slight impairment, a 10 percent evaluation is warranted; for 
moderate impairment, a 20 percent evaluation is warranted; 
and for severe impairment, a 30 percent evaluation is 
warranted.  Id.  While the RO's January 2000 rating decision 
evaluated the veteran's right knee dislocation by analogy 
under DC 5257, the Board notes that several other DCs have 
potential applicability here, including DCs 5258, 5259, 5260, 
and 5261.  Under DC 5258, a 20 percent rating applies for 
dislocated semilunar cartilage with frequent episodes of  
"locking," pain, and effusion into the joint.  Under DC 
5259 a 10 percent evaluation is provided for removal of the 
semilunar cartilage that is symptomatic.  Under DC 5260 a 
compensable rating is authorized where flexion is limited to 
45 degrees.  Finally, under 5261 a compensable rating is 
assigned where extension is limited to 10 degrees.  According 
to 38 C.F.R. § 4.71, Plate II (2001), full range of motion of 
the knee is from zero degrees extension to 140 degrees 
flexion.

The medical evidence of record shows that upon examination by 
VA in November 1999, the veteran presented with subjective 
complaints of an aching sharp pain involving the knee joint 
as well as the medial posterior aspect of the knee area.  The 
veteran stated that this pain tended to radiate down and 
involve his entire leg to the heel and arch of his foot.  He 
noted that the pain occurred intermittently on a daily basis, 
and that the pain was typically present for about 50 percent 
of each day.  While generally manifest through exertion, the 
veteran explained that he would also experience pain while 
seated or lying down.  The veteran further commented that his 
right knee disability has rendered him unable to lift or 
carry any objects in excess of 15 pounds.  When asked to 
describe the degree of pain on a scale of 1 to 10, with 10 
being the most severe, the veteran stated that his pain rated 
a "7." Walking four blocks, standing for 10 or more minutes 
and climbing 2 or more flights of stairs were all identified 
as activities which exacerbated the veteran's right knee 
pain.  Pushing off with his right knee and entering and 
exiting a car were also cited as problematic activities.  In 
addition to pain, the veteran also complained of stiffness in 
his leg, worse upon awakening and gradually loosening up 
toward mid-day.   

Upon physical examination in November 1999, the veteran's 
right knee joint did not appear to show any sign of 
inflammation or local tenderness.  No swelling was detected.  
The kneecap was in a normal position and was not readily 
dislocated by manual pressure.  The veteran was found to have 
mild crepitus on flexion, but the right knee appeared to have 
intact ligament function and a stable joint.  The veteran was 
able to flex his right knee to 85 degrees, limited by a 
sensation of tightness and discomfort over the medial aspect 
of the knee.  His gait and station appeared to be normal.  
The veteran was diagnosed with a prior dislocation of the 
right patella without recurrence.  He was additionally 
diagnosed with chronic knee strain.  The report of 
examination noted that x-rays were normal.

Also of record relating to the right knee disability is the 
transcript of the veteran's personal hearing conducted in 
December 2000.  At this hearing, the veteran testified that 
he experienced stiffness and swelling of his right knee.  He 
elaborated by stating that he feels a sharp pain going down 
the bone on the side of his leg.  The veteran further stated 
that cold weather caused stiffness.  When asked to describe 
the frequency of swelling, the veteran stated that it was 
constant and worsened at times.  The veteran stated that he 
had difficulty in his previous job as a mail carrier due, in 
part, to his right knee disability.  

In his testimony during the December 2000 hearing, the 
veteran stated that he was being treated at a VA medical 
center for both his right knee disability and also for 
respiratory problems.  He specifically stated that he had 
received treatment for his right knee the day prior to the 
hearing, on December 5, 2000.  Upon perusal of the claims 
file, treatment records for this date were discovered.  
However, they did not pertain to knee care, but rather to 
treatment for asthma and cocaine abuse.  In fact, none of the 
recent VA outpatient treatment records, dated from May 1996 
to December 2000, make any reference to the veteran's right 
knee.  Upon thorough review of the claims file, the Board is 
satisfied that there is no outstanding medical evidence, and 
finds no support for the veteran's contention of recent 
treatment for a right knee disability.

The Board has thoroughly reviewed the evidence of record and 
for the reasons discussed below finds that the next higher 
evaluation of 10 percent disabling more nearly approximates 
the severity of the veteran's right knee disability. 

As revealed by the November 1999 VA examination, the veteran 
had crepitus upon flexion of his right knee.  The VA examiner 
detected no inflammation or local tenderness, and no swelling 
was found.  The right knee joint was found to be stable, and 
the right kneecap could be not be dislocated with the 
exertion of manual pressure.  The veteran had right knee 
flexion to 85 degrees limited by what was described as a 
sensation of tightness and discomfort.  X-rays were reported 
to be normal.  

Based on these objective medical findings, the veteran is not 
entitled to a compensable evaluation under DC 5257.  The 
evidence does not indicate slight recurrent subluxation or 
instability, as is required for the minimum rating of 10 
percent.  Instead, the evidence of record indicates that the 
veteran's right knee has no subluxation or instability.  
Similarly, since there is no evidence of dislocation of the 
semilunar cartilage or removal of the semilunar cartilage, a 
compensable rating under either DC 5258 or DC 5259 would not 
be appropriate.  Moreover, the examiner did not report any 
limitation of extension, and he specifically noted that the 
veteran's gait and station appeared to be normal.  A 
compensable evaluation for limitation of extension under DC 
5261 is similarly not in order. 

As noted above, however, limitation of flexion of the right 
knee was found on most recent VA examination.  While the 
Board notes that flexion to 85 degrees does not warrant a 
compensable evaluation under the provisions of DC 5260, the 
Board must consider the quality of that movement.  The 
examiner specifically noted that the movement was limited by 
a sensation of tightness and discomfort.  Similarly, the 
veteran has reported experiencing constant pain and 
discomfort in the knee with periods of exacerbations of such 
symptomatology.  Crepitus was also demonstrated on most 
recent examination.  In this regard, in evaluating 
disabilities of the musculoskeletal system, as in the present 
case, a rating increase may be for application on the basis 
of functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.459; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board 
notes that evidence of painful joints statutorily entitles 
the veteran to at least the minimum compensable rating under 
38 C.F.R. § 4.59.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points which 
are diseased.  Id.  Further, the Board acknowledges the 
language of 38 C.F.R. § 4.40, that a part that becomes 
painful on use must be regarded as seriously disabled.

The evidence does show that the veteran has motion of the 
right knee limited to 85 degrees of flexion, and the VA 
examiner has noted that motion was limited by, in pertinent 
part, discomfort.  As noted above, full range of motion of 
the knee is measured from 0 degrees to 140 degrees in flexion 
and extension.  38 C.F.R. § 4.71, Plate II.  In addition, 
crepitus has also been documented on VA examination.  In view 
of these findings, the Board concludes that the clinical 
evidence supports a finding of actually painful or malaligned 
joints due to a healed injury.  See 38 C.F.R. § 4.59.  Thus, 
affording the veteran the benefit of the doubt, the Board 
finds that the disability picture of the right knee more 
closely approximates a 10 percent evaluation under the 
provisions of DC 5260 with application of the principles set 
forth in DeLuca, supra, and 38 C.F.R. §§ 4.10, 4.14, 4.40, 
4.45, and 4.59.  The veteran is competent to report pain in 
his knee.  However, the evidence of record does not 
demonstrate additional functional impairment such as would 
warrant assignment of a rating that exceeds the criteria for 
the current 10 percent rating.  There is no objective 
evidence of instability or any functional limitation that 
would warrant a higher rating under any applicable rating 
criteria.  At the most recent VA examination, there was no 
evidence of joint swelling, redness, or inflammation.  
Although the veteran reported that he experienced swelling, 
the medical evidence does not confirm this.  The record does 
not reflect that the veteran has alleged or shown evidence of 
deformity or atrophy of disuse as a result of his knee 
disability.  Lastly, in the absence of a diagnosis or x-ray 
evidence of arthritis, the veteran's right knee disability is 
not demonstrative of additional disability not presently 
compensated by the 10 percent rate to warrant a separate 
rating under DC 5003 or 5010.  See 38 C.F.R. § 4.14 (2001); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, as 
the medical evidence shows a right knee disability that is 
manifested primarily by painful and limited flexion and 
crepitus, the Board finds that an evaluation greater than 10 
percent is not warranted by the evidence of record.

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's disability.  The 
evidence does not establish that the veteran's right knee 
disability causes marked interference with employment (beyond 
that contemplated in the assigned evaluation) or necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board is thus not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for a 
respiratory disorder to include asthma and COPD, the appeal 
is denied.

A 10 percent rating for the veteran's service-connected right 
knee disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

